 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9            EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10
11   FADI G. HADDAD, M.D.,                       Case No. 2:16-cv-01700 WHO
12                    Plaintiff,                 FINAL JUDGMENT
13   v.
14   SMG LONG TERM DISABILITY
     PLAN, AND HARTFORD LIFE
15   AND ACCIDENT INSURANCE
     COMPANY,
16
                      Defendants.
17
18
19         As a result of certain rulings by this Court at ECF # 91 and #124 and the
20   settlement of other outstanding issues between parties, as more fully described
21   below, the Court now enters JUDGMENT in favor of Defendant Hartford Life &
22   Accident Insurance Company (“Hartford”) and against Plaintiff Fadi G. Haddad
23   (“Dr. Haddad”) based on the following.
24          1. Dr. Haddad filed a lawsuit seeking disability benefits from Hartford
25             captioned Fadi G. Haddad, M.D. v. SMG Long-Term Disability Plan and
26             Hartford Life and Accident Insurance Company, now pending as Case
27             No. 2:16-cv-01700-WHO in the United States District Court, Eastern
28             District of California (“the Lawsuit”).

                                                                           FINAL JUDGMENT
 1   2. In the Lawsuit, among other things, Dr. Haddad alleged entitlement to
 2      long-term disability benefits (“LTD Claim”) under the Sutter Medical
 3      Group (“SMG”) Long Term Disability Plan (“LTD Plan”) funded
 4      through a group booklet/certificate of insurance issued by SMG under
 5      Group Disability Policy No. GVL-16008 (“LTD Policy”).
 6   3. Dr. Haddad submitted his LTD Claim to Hartford, and after
 7      investigation and review, Hartford approved Dr. Haddad’s LTD Claim
 8      with benefits beginning September 2015, based on Hartford’s calculation
 9      of Dr. Haddad’s pre-disability earnings (“PDE”) as determined by the
10      terms of the Plan/Policy.
11   4. Following the approval of the LTD Claim by Hartford, the parties
12      disputed: (i) whether a portion of Dr. Haddad’s settlement with the
13      Hilton Hotels could be offset under the terms of the Policy/Plan (the
14      “Hilton offset issue”); (ii) whether Dr. Haddad was entitled to
15      prejudgment interest in this litigation (the “Prejudgment interest issue”);
16      and (iii) the calculation of the PDE amount by Hartford under the
17      Plan/Policy (the “PDE dispute”).
18   5. After briefing by the parties on the Hilton offset issue, this Court issued
19      its decision on September 22, 2020 [Doc No. 91], finding that Hartford
20      was permitted to offset $799,177.42, the net amount of the third-party
21      settlement Dr. Haddad had received from Hilton Hotels, as covering lost
22      income.
23   6. After briefing by the parties on the Prejudgment interest issue, this Court
24      issued its decision on May 28, 2021[Doc No. 124], finding that Dr.
25      Haddad was not permitted prejudgment interest on his LTD benefits.
26   7. The Parties resolved the PDE dispute by executing a Mutual Settlement
27      and Release Agreement effective June 16, 2021.
28   8. As a result, this Court found all claims in the operative complaint against
                                       -2-                            FINAL JUDGMENT
 1                Hartford had been resolved by settlement or order of the Court and
 2                ordered the Parties to propose a final form of judgment by June 27, 2021.
 3                Having reviewed the competing proposals,
 4         IT IS ORDERED, ADJUDGED AND DECREED that judgment be entered
 5   in favor of Defendant Hartford and against Plaintiff Dr. Haddad as to the Hilton
 6   Offset issue and the Prejudgment interest issue. The action is dismissed with
 7   prejudice.
 8
 9   DATED: July 6, 2021               _______________________________________
10                                     Honorable William H. Orrick
                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-                           FINAL JUDGMENT
